Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 1 of 10 PageID #:177




                      EXHIBIT 4
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 2 of 10 PageID #:178




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                  )
UNITED STATES SECURITIES AND                      )
EXCHANGE COMMISSION,                              )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )   Civil Action No. 1:17-cv-7052
                                                  )
ACCELERA INNOVATIONS, INC.,                       )   Hon. Virginia M. Kendall
SYNERGISTIC HOLDINGS, LLC, and                    )
GEOFFREY J. THOMPSON,                             )
                                                  )
                       Defendants.                )

         FINAL JUDGMENT AS TO DEFENDANT GEOFFREY J. THOMPSON

       The Securities and Exchange Commission, having filed a Complaint, and Defendant

Geoffrey J. Thompson (“Defendant”), having entered an appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to

jurisdiction and except as otherwise provided herein in paragraph XI); waived findings of fact

and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:



                                                 1
   Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 3 of 10 PageID #:179




        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or



                                                  2
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 4 of 10 PageID #:180




               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 5(a) and 5(c) of the Securities Act

[15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who



                                                  3
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 5 of 10 PageID #:181




receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from aiding and abetting any violation of Section 13(a) of

the Exchange Act [15 U.S.C. § 78m(a)] or Rules 13a-1 and 13a-13 thereunder [17 C.F.R. §§

2401.13a-1 and 240.13a-13] by knowingly or recklessly providing substantial assistance to an

issuer that files with the Commission quarterly or annual reports that contain materially false or

misleading information or that omit material information necessary to render statements in the

reports not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t(e)], Defendant is prohibited, for five years following the date of entry of this Final

Judgment, from acting as an officer or director of any issuer that has a class of securities

registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file

reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].



                                                  4
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 6 of 10 PageID #:182




                                                VI.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is prohibited, for five years following the date of entry of this Final Judgment, from participating

in an offering of penny stock, including engaging in activities with a broker, dealer, or issuer for

purposes of issuing, trading, or inducing or attempting to induce the purchase or sale of any

penny stock. A penny stock is any equity security that has a price of less than five dollars,

except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. § 240.3a51-1].

                                                VII.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is, jointly and severally with Defendant Synergistic Holdings, LLC, liable for disgorgement of

$350,000, representing profits gained as a result of the conduct alleged in the Complaint,

together with prejudgment interest thereon in the amount of $74,849.97, for a total of

$424,849.97. Defendant shall satisfy this obligation by paying $424,849.97 to the Securities and

Exchange Commission pursuant to the terms of the payment schedule set forth in paragraph IX

below.

         Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169


                                                  5
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 7 of 10 PageID #:183




and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Geoffrey J. Thompson as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $100,000 to the Securities and Exchange Commission pursuant to

Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the

Exchange Act, 15 U.S.C. § 78u(d)(3). Defendant shall make this payment pursuant to the terms

of the payment schedule set forth in paragraph X below.

       Defendant may transmit payment electronically to the Commission, which will provide


                                                  6
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 8 of 10 PageID #:184




detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Geoffrey J. Thompson as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.

                                                 IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, jointly and severally,

Defendants Geoffrey J. Thompson and Synergistic Holdings, LLC shall pay the total of

disgorgement and prejudgment interest due of $424,849.97 in 4 installments to the Commission

according to the following schedule: (1) $100,000 within 30 days of entry of this Final

Judgment; (2) $108,283.32, within 120 days of entry of this Final Judgment; (3) $108,283,32,

within 240 days of entry of this Final Judgment; and (4) the remaining $108,283.33, within 360


                                                  7
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 9 of 10 PageID #:185




days of entry of this Final Judgment. Payments shall be deemed made on the date they are

received by the Commission and shall be applied first to post judgment interest, which accrues

pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry of Final

Judgment. Prior to making the final payment set forth herein, Defendant Geoffrey J. Thompson

shall contact the staff of the Commission for the amount due for the final payment.

           If any payment due under this Final Judgment is not made by the date agreed and/or

in the amount agreed according to the schedule set forth above, all outstanding payments under

this Final Judgment, including post-judgment interest, minus any payments made, shall become

due and payable immediately at the discretion of the staff of the Commission without further

application to the Court.

                                               X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Geoffrey

J. Thompson shall pay the total civil penalty of $100,000 in 4 installments to the Commission

according to the following schedule: (1) $25,000, within 30 days of entry of this Final

Judgment; (2) $25,000, within 120 days of entry of this Final Judgment; (3) $25,000, within 240

days of entry of this Final Judgment; and (4) the remaining $25,000, within 360 days of entry of

this Final Judgment. Payments shall be deemed made on the date they are received by the

Commission and shall be applied first to post judgment interest, which accrues pursuant to 28

U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to

making the final payment set forth herein, Geoffrey J. Thompson shall contact the staff of the

Commission for the amount due for the final payment.

       If any payment due under this Final Judgment is not made by the date agreed and/or in

the amount agreed according to the schedule set forth above, all outstanding payments under this



                                                8
  Case: 1:17-cv-07052 Document #: 46-4 Filed: 04/02/20 Page 10 of 10 PageID #:186




Final Judgment, including post-judgment interest, minus any payments made, shall become due

and payable immediately at the discretion of the staff of the Commission without further

application to the Court.

                                                XI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                XII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 9
